DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    405
    470
    media_image1.png
    Greyscale

Claim Interpretation
The controller and processor has been presented with an ability to produce multiple functions in the claim language construction.  The “processor” means is “configured to…” multiple functions thereby has not properly invoked a means plus function claim construction.  In the claims the processor functions to --a) receive sensor signal(s) – b) comparison determination between of uneven or evenness –c) determine weight distribution from sensor(s), --d)  determine the target weight distribution based on 
It is noted that the structural claim to a requirement a weight sensor is provided only in dependent claim 3/1 or dependent claim 16/8.  The parent claim requires a mental transient “one sensor signal” and has not required the structure of “a sensor” producing the “signal”, but merely requires a presence of a signal to which the controller is configured to receive or to send out (e.g. wires)..
The “agitator” has not been positively claimed and pointed out, but merely has been presented as an intended unclaimed object that the processor works upon via the transient “signal” for an intended use of the configured controller.
Claim 14 and claim 15 point out the same operation of the agitator or moving in one direction and in another, but merely gives different names to this operation.

    PNG
    media_image2.png
    578
    855
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    340
    111
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    560
    742
    media_image4.png
    Greyscale



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The Claim limitation “processor … configured to [with multiple-functions via use of multiple configured to clauses] ” attempts to invoke(s) 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
 The instant claim of a single processor is narratively claimed as operation with multiple functional effect is not properly formed as a means plus function but rather the claim conduction is in the form of a means plus plural functions.  It is unclear in how the processor structure may perform discrete separate configurations to cause each of the multiple functions for each additional “configured to” operational effect of the claimed processor.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 20  is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated  by HUYZER et al (US 2015/0118376).


Regarding at least claim 1, the HUYZER reference shows: A particulate material agitation and leveling system,

    PNG
    media_image5.png
    608
    883
    media_image5.png
    Greyscale
 comprising: 
	a controller (40) comprising a memory and a processor [para 0100],

    PNG
    media_image6.png
    253
    510
    media_image6.png
    Greyscale

 wherein 
processor is configured to (provide multiple effects of effects a-b)
		(a)	receive at least one sensor signal (from an unclaimed sensor (61 in fig 2a which  sends a transient and non-physical “sensor signal”) indicative of a measured weight distribution [0105] of a (unclaimed) particulate material within a (unclaimed) storage tank (10) of an agricultural system; 

    PNG
    media_image7.png
    435
    883
    media_image7.png
    Greyscale

		(b)	determine whether a determined variation between the measured weight distribution and a target weight distribution is greater than a threshold variation [0047-0049]; and 
			control an (via a control signal to an unclaimed) agitator (30) [0049 – 0050] to decrease the determined variation in response to determining that the determined variation is greater than the threshold variation.

	Regarding claim 2/1, wherein the (transient) at least one sensor signal (without a claim to an actual sensor  physically producing a sensor signal is ) indicative of the measured weight distribution comprises 
	a plurality of signals (from each sensor 61 in fig 2a being) indicative of measured weights, wherein the controller (40) is configured to (perform an additional multiple functional effects of)
determine the measured weight distribution  (i.e. unevenness or piling up of material)
			based on the plurality of signals indicative of the measured weights 
			and (determination based on) respective locations of a (an unclaimed) plurality of sensors configured to output the plurality of signals indicative of the measured weights.

	Regarding claim 3/2, Note the HUYZER reference also shows a device which is now comprising (now positively claiming) the plurality of sensors (61, 61, 61) configured to output (an effect of) the plurality of signals indicative of the measured weights of the particulate material within the (unclaimed) storage tank (10).
	Regarding claim 4/2, wherein each (unclaimed) sensor of the plurality of sensors (of parent claim 2) is configured to measure a weight of the particulate material at a location along the (unclaimed) storage tank (see locations of 61 61 61 in figure 2a)
	Regarding claim 5/4, note that the location (of 61 61 61 ) along the (unclaimed) storage tank (10) comprises a (left and right) side of the storage tank, a (bottom quadrant) corner of the storage tank, or a combination thereof.
	Regarding claim 6/1, not that the  processor is (further additionally) configured to
		(d)  determine the target weight distribution based on a user input,  an initial measured weight distribution (i.e. not uneven distribution as a comparison), a type of the particulate material, or a combination thereof.
	Regarding claim 7/1, note that there is a drive system coupled to the agitator, wherein the processor is configured to output a control signal [0050] to the drive system to control the agitator (30 to operate in a pulse mode).

	Regarding claim 8, the reference teaches: A particulate material agitation and leveling system, comprising:
	 a controller (40) comprising 
		a memory [0100] and 
		a processor [0100], wherein the processor (40) is configured to: 
	a1) (e.g. a dotted line wire connection to) receive at least one sensor signal (via an electrical input wire from an unclaimed sensor 61) indicative of a measured weight (as a mental interpretation  assigned to electrical value of the signal on the wire to regarding) of a particulate material within a storage tank (10) of an agricultural system;
	b1) (e.g. control 40, processor and memory with dotted wire lines to an agitator 30 to)  select an operating mode of an (unclaimed) agitator (30) from an agitation mode (e.g. position of 30 during agitation)) and a leveling mode (e.g. position pulse during leveling) based on the measured weight; and
	 c1) (e.g. a dotted line wire connection to) operate the agitator (30) based on the operating mode.
	Regarding claim 9/8, wherein the processor is configured to: 
	d1)  receive at least one sensor signal indicative of an initial measured weight of the particulate material within the storage tank; and determine a threshold weight based on the initial measured weight (thereby to determine a condition to pulse the agitator 30).
	Regarding claim 10/9, note wherein selecting the operating mode is based on the measured weight and the threshold weight (in determining if there is unevenness).
	Regarding claim 11/10  note the processor (40) is configured to select the agitation mode in response to the measured weight being greater than or equal to the threshold weight (thereby indicating that there is an uneven distribution).
claim 12/10 note the processor (40) is configured to select the leveling mode in response to the measured weight being less than the threshold weight (in determining to if it is there is an uneven distribution between the load sensors 61 61 61 to initiate a pulsing as a response to threshold of being uneven in weight distribution).
	Regarding claim 13/8, note the agitator (30) and a drive system coupled to and configured to rotate the agitator (30 to pivot in pulsing mode).
	Regarding claim 14/13, note wherein the processor, while an agitation mode can be defined as when it operates the agitator by instructing the drive system to rotate the agitator (30 see the double arrow  pivot pulse direction in fig 2a of 30) in a first direction and then in a second direction, opposite of the first direction (see arrow heads of the double headed arrow), to agitate the particulate material.
	Regarding claim 15/13, note wherein the processor (40), that it can be defined and given the naming convention of a leveling mode being is selected, when the processor is  operated so the agitator is instructed to the drive system to rotate the agitator (see the double headed arrow in fig 2a of 30) in a first direction and then in a second direction, opposite of the first direction, to level the particulate material. 
	Regarding claim 16/8, note that at least one sensor communicatively coupled to the controller (40) and configured to output the at least one sensor signal (61) indicative of the measured weight of the particulate material within the storage tank (10).

	Regarding claim 17. A particulate material agitation and leveling system, comprising: an agitator (30); a drive system (31, 32, fig 2a) coupled to and configured to rotate the agitator (see double headed arrow in fig 2a); a sensor (61 61 61) configured to output a sensor signal (dotted lines) indicative of a measured weight of particulate material within a storage tank (10) configured to feed the particulate material through the agitator; and a controller (40) communicatively coupled to the sensor (61), 
	Regarding claim 18/17, note the processor (40) is configured to: receive a sensor signal indicative of an initial measured weight of the particulate material within the storage tank; and determine a threshold weight based on the initial measured weight (as comparison in determining unevenness), wherein selecting the operating mode is based on the measured weight and the threshold weight.
	Regarding claim 19/17, note the processor is configured to: determine a measured weight distribution based on the sensor signal indicative of the measured weight of the particulate material; determine whether a determined variation between the measured weight distribution and a target weight distribution is greater than a threshold variation (e.g. unevenness); and select the leveling mode in response to determining that the determined variation is greater than the threshold variation.
	Regarding claim 20/19, note the processor is configured to: select a direction of rotation (rotate to pulse in one direction of the double arrow in fig 2a) of the agitator (30) based on the measured weight distribution; and operate the drive system based on the selected direction of rotation (e.g. rotate the agitator to pulse back in an opposing direction in the pulse of the double arrow) of the agitator (30).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Stuart et al (US 2020/0245539) is highlighted as directed to agricultural leveling.



    PNG
    media_image8.png
    476
    744
    media_image8.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY G SOOHOO whose telephone number is (571)272-1147.  The examiner can normally be reached on Mon - Fri, 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571 727 1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


TONY G SOOHOO
Primary Examiner
Art Unit 1774



/TONY G SOOHOO/Primary Examiner, Art Unit 1774